Name: Commission Regulation (EEC) No 1018/89 of 19 April 1989 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 20. 4. 89 Official Journal of the European Communities No L 1 09/ 1 7 COMMISSION REGULATION (EEC) No 1018/89 of 19 April 1989 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds HAS ADOPTED THIS REGULATION : Article 1 Regulation No 282/67/EEC is hereby amended as follows : 1 . In Article 2, paragraphs 2 to 7 are deleted ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 26 (3) thereof, Whereas Article 26 (1 ) of Regulation No 136/66/EEC no longer lays down as a condition for opening intervention buying-in that it be recorded in the conditions laid down by Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 3501 /88 (4), that the market prices are to be less than the buying-in price ; whereas Regulation No 282/67/EEC should be adapted accordingly ; Whereas the opportunity should also be taken of including in that Regulation the concept of intervention buying-in price introduced into Article 26 of Regulation No 136/66/EEC ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 2. In the second subparagraph of Article 6 (2), 'intervention price' is replaced by 'intervention buying-in price' ; 3 . In the first paragraph of Article 7, 'Regulation (EEC) No 1204/72' is replaced by 'Regulation (EEC) No 2681 /83 (OJ No L 266, 28 . 9 . 1983, p. 1 )'; 4. In the fourth paragraph of Article 7, 'intervention price' is replaced by 'intervention buying-in price'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No 151 , 13 . 7. 1967, p. 1 . H OJ No L 306, 11 . 11 . 1988, p. 38 .